ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Xerox Corporation                           )      ASBCA No. 59135
                                            )
Under Contract No. GS925F-0062L             )
 D.O. No. W91QVI-10-F-0001                  )

APPEARANCE FOR THE APPELLANT:                      Donald J. Walsh, Esq.
                                                    Offit Kurman, P.A.
                                                    Owings Mills, MD

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Ahsan M. Nasar, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 April 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59135, Appeal of Xerox Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals